DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 12/16/2020 has been considered.
Claims 1-17 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but instead simply repeats the language of the claims.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claims are directed to a "processor".  It is believed that the "processor" would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a computer code, including the forms of software, per se, used in computing.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaida (U.S. Patent Application Publication Number 2015/0015909).
Regarding claim 1, Kaida discloses an information processing apparatus comprising: a processor configured to receive first information for identifying a network device selected to be used by a user (paragraph 92, transmits key to image management server) and second information for identifying the user, from a terminal of the user (paragraph 90, transmits user ID and password to image management server), each time the network device is used (paragraph 112, key generated each time image processing apparatus used), acquire, from a system of a business operator to which the user belongs, operational setting to be applied to the user who is identified by the second information and uses the network device identified by the first information (paragraph 91, generates ticket information), and notify the network device of the operational setting (paragraph 134, transmits ticket to image processing apparatus).
Regarding claim 2, Kaida discloses wherein the processor is configured to acquire, from the system of the business operator, a period for which use of the network device by the user identified by the second information is permitted (paragraph 98, expiration date).
Regarding claim 3, Kaida discloses wherein the processor is configured to notify the terminal of the user identified by the second information of the period for which use of the network device is permitted (paragraph 91, transmits ticket to mobile terminal).
Regarding claim 4, Kaida discloses wherein the processor is configured to notify the terminal of the user identified by the second information of third information that represents an authority to use the network device in a case where use of the network device identified by the first information is permitted for the user (paragraph 91, transmits authentication information to mobile terminal).
Regarding claim 5, Kaida discloses wherein the processor is configured to notify the network device identified by the first information of the operational setting to be applied to the user identified by the second information on condition that the third information is received from the network device (paragraph 134, transmits ticket to image processing apparatus in response to request for identifying authenticated user).
Regarding claim 6, Kaida discloses wherein the third information is generated each time permission for use by the user identified by the second information is confirmed (paragraph 91, user is successfully authenticated).
Regarding claim 7, Kaida discloses wherein the third information is generated each time permission for use by the user identified by the second information is confirmed (paragraph 91, user is successfully authenticated).
Regarding claim 8, Kaida discloses wherein the processor is configured to notify the network device identified by the first information of a period for which use of the network device by the user identified by the second information is permitted (paragraph 134, transmits ticket to image processing apparatus).
Regarding claim 9, Kaida discloses wherein the processor is configured to instruct the network device identified by the first information to delete information on the user identified by the second information and the operational setting after the period for which the use is permitted elapses (paragraph 98, deletes information pertaining to ticket, and login has expiration date).
Regarding claim 10, Kaida discloses wherein the processor is configured to instruct the network device identified by the first information to delete information on the user identified by the second information and the operational setting each time the use is ended (paragraph 98, deletes information pertaining to ticket at log-out).
Regarding claim 11, Kaida discloses wherein the processor is configured to notify the system of the business operator to which the user identified by the second information belongs of a result of use by the user (paragraph 107, determines ticket is valid for job ID).
Regarding claim 12, Kaida discloses wherein the processor is configured to notify the system of the result of use each time use by the user identified by the second information is ended (paragraph 107, operates on job-by-job basis).
Regarding claim 13, Kaida discloses a network device comprising: a processor configured to present, on a display section, information for identifying the network device to a user who desires to use the network device (paragraph 92, key displayed), and receive operational setting to be applied to the user from an external terminal and set the operational setting to the network device in a case where the user has an authority to use the network device as a result of authentication made by the user with the external terminal using the information for identifying the network device (paragraph 91, generates ticket information, and paragraph 134, transmits ticket to image processing apparatus).
Regarding claim 14, Kaida discloses wherein the processor is configured to present, on the display section, information on a period for which use of the network device by the user is permitted (paragraph 134, transmits ticket to image processing apparatus).
Regarding claim 15, Kaida discloses wherein the processor is configured to delete information on the user and the operational setting after the period for which use by the user is permitted elapses (paragraph 98, deletes information pertaining to ticket, and login has expiration date).
Regarding claim 16, Kaida discloses wherein the processor is configured to delete information on the user and the operational setting each time use by the user is ended (paragraph 98, deletes information pertaining to ticket at log-out).
Regarding claim 17, Kaida discloses an information processing apparatus comprising: a means for receiving first information for identifying a network device selected to be used by a user (paragraph 92, transmits key to image management server) and second information for identifying the user from a terminal of the user (paragraph 90, transmits user ID and password to image management server) each time the network device is used (paragraph 112, key generated each time image processing apparatus used), means for acquiring, from a system of a business operator to which the user belongs, operational setting to be applied to the user who is identified by the second information and uses the network device identified by the first information (paragraph 91, generates ticket information), and means for notifying the network device of the operational setting (paragraph 134, transmits ticket to image processing apparatus).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (U.S. Patent Application Publication Number 2016/0112422) disclosed techniques for controlling an MFP device through the use of a smartphone or other terminal device.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493